Citation Nr: 0814685	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis, asserted 
to be secondary to the service-connected post-traumatic 
stress disorder.  

2.  Entitlement to an initial increased rating for 
post-traumatic stress disorder, evaluated as 30% disabling 
from September 11, 2000 to August 9, 2004 and as 
50% disabling since August 10, 2004.  

3.  Entitlement to an initial increased rating for 
neurodermatitis, evaluated as 30% disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating actions of the 
Department of Veterans Affairs (VA).  In a December 2001 
decision, the Regional Office (RO) in Montgomery, Alabama 
granted service connection for post-traumatic stress disorder 
(PTSD) (30%, effective from September 11, 2000).  During the 
current appeal, and specifically by an October 2004 
determination, the Montgomery RO awarded an increased 
evaluation of 50%, effective from August 10, 2004, for the 
service-connected PTSD.  

Additionally, by a June 2006 rating action, the RO in No. 
Little Rock, Arkansas granted service connection for 
neurodermatitis (30%, effective from August 5, 2005).  By a 
September 2006 decision, the No. Little Rock RO denied the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In a February 2007 determination, the 
No. Little Rock RO denied service connection for arthritis, 
asserted to be secondary to the service-connected PTSD.  

This case was also developed on the issue of service 
connection for chronic liver disease, however, service 
connection for hepatitis B was granted in January 2007 and a 
10 percent evaluation was assigned effective July 2002; this 
is a substantial grant of the benefit sought and that matter 
is not before the Board.  
FINDINGS OF FACT

1.  The veteran does not have arthritis associated with his 
service-connected PTSD.  

2.  Between September 11, 2000 and August 9, 2004, the 
veteran's PTSD was manifested by mild anxiety, a depressed 
mood, avoidance behavior, and social withdrawal.  However, a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work relationships were not shown.  

3.  Since August 10, 2004, the veteran's PTSD has been 
manifested by anxiety, a somewhat depressed mood, a somewhat 
flat and blunted affect, sleep disturbances (with nightmares 
two to three times per week), little eye contact, easy 
irritability, and social isolation.  However, suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships has not been shown.  

4.  Neurodermatitis is manifested by open and crusted 
eruptions on the scalp as well as total eruptions involving 
no more than 40% of the total body surface area and no more 
than 3% of an exposed body surface area.  However, visible or 
palpable tissue loss, gross distortion or asymmetry of two 
features or paired sets of features, at least four 
characteristics of disfigurement, scarring, and constant (or 
near-constant) systemic therapy such as corticosteroids or 
other immunosuppressive drugs during a 12-month period have 
not been shown.  

5.  The service-connected disabilities include PTSD (50%), 
neurodermatitis (30%), hepatitis B (10%), and residuals of a 
laceration of the left palm (0%), which total a combined 
evaluation for rating purposes of 70%.  

6.  The veteran has reported that he earned a two-year 
college associate degree in business and has work experience 
in laundry and dry cleaning management in a hotel business.  

7.  The veteran's service-connected disabilities alone 
(including impairment resulting solely therefrom) do not 
prevent him from securing or following substantially gainful 
employment, even upon consideration of his educational and 
occupational background.  


CONCLUSIONS OF LAW

1.  Arthritis was not the result of the service-connected 
PTSD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2007).  

2.  The criteria for an initial disability rating greater 
than 30 percent for the service-connected PTSD between 
September 11, 2000 and August 9, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

3.  The criteria for an initial disability rating greater 
than 50 percent for the service-connected PTSD since 
August 10, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

4.  The criteria for an initial disability rating greater 
than 30% for the service-connected neurodermatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7806 (2007).  

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

1.  Service Connection And TDIU Claims

In the present case, an August 2006 letter provided the 
veteran with the criteria for his TDIU claim, and a November 
2006 letter informed him of the requirements for his service 
connection claim.  Both documents also notified him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to these issues but that he must provide 
enough information so that the agency could request the 
relevant records.  In addition, the letters informed him of 
his opportunity to submit "any other evidence or information 
that . . . [he thought would] support . . . [his] claim" as 
well as "any evidence in . . . [his] possession that 
pertains to . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Both letters 
were furnished to the veteran and his representative prior to 
the RO's initial denial of these service connection and TDIU 
claims.  Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 
2004) and Mayfield v. Nicholson, 444 F.3d at 1333.  

Further, the August and November 2006 letters informed the 
veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, however, as will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
either of these issues.  In light of these denials, no 
ratings or effective dates will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the service connection and TDIU claims 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

2.  Initial Increased Rating Claims

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claims essentially fall 
within this fact pattern.  Following receipt of notification 
of the December 2001 grant of service connection for PTSD and 
the June 2006 award of service connection for 
neurodermatitis, the veteran perfected timely appeals of the 
initially assigned 30% ratings for each of these 
service-connected disabilities.  [As noted in the 
Introduction of the current decision, by an October 2004 
rating action, the RO awarded an increased evaluation of 50% 
for the service-connected PTSD.]  Consequently, no 
section 5103(a) notice is required for the veteran's 
increased rating claims.  As section 5103(a) no longer 
applies to the veteran's increased rating appeal, the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
this portion of the present case.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the December 
2001 notification of the rating decision dated earlier that 
month; the July 2006 notice of the June 2006 rating action; 
the statement of the case (SOC) issued in April 2003 for the 
PTSD claim; the SOC issued in January 2007 for the 
neurodermatitis claim,; the multiple supplemental statements 
of the case (SSOCs) issued in May 2003, October 2004, January 
2007, March 2007, and May 2007 for the PTSD claim; and the 
SSOC issued in May 2007 for the neurodermatitis claim] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran, have 
been obtained and associated with his claims folder.  He has 
been accorded VA examinations pertinent to his PTSD, 
neurodermatitis, and TDIU claims.  

The Board acknowledges that the veteran has not been accorded 
a VA examination relevant to his arthritis claim.  As the 
Board will discuss in the following decision, however, 
competent evidence of record does not reflect a diagnosis of 
arthritis.  Without competent evidence of diagnosed arthritis 
associated with active duty, service connection for the 
disorder cannot be granted.  Consequently, the Board 
concludes that a remand to accord the veteran a VA 
examination pertinent to his arthritis claim is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following issues on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

A.  Arthritis

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

In the present case, the veteran maintains that he has 
developed arthritis of multiple joints as a result of his 
service-connected PTSD.  The basis of the veteran's argument 
is that his service-connected PTSD weakened his immune 
system.  He describes knee, shoulder, toe, and ankle pain 
since service.  See, e.g., March 2008 hearing transcript 
(T.) at 12-13, 19-20.  

Service medical records are negative for complaints of, 
treatment for, or findings of arthritis.  The February 1969 
separation examination demonstrated no joint abnormalities.  

According to post-service medical records, a physical 
examination conducted at a January 2006 VA outpatient 
treatment session demonstrated decreased range of motion of 
the extremities but no edema, clubbing, or cyanosis.  At an 
April 2007 VA outpatient treatment session, the veteran 
described joint pain for the past 3-4 years.  At a VA 
outpatient treatment session conducted two weeks later in the 
same month, the veteran reported that his main complaint was 
knee, shoulder, and hand joint pain.  Following a physical 
examination, the treating physician assessed arthralgia of 
multiple joints.  

As this discussion illustrates, the claims folder contains no 
competent evidence of currently diagnosed arthritis of 
multiple joints.  In fact, the veteran's only diagnosed joint 
disability has been characterized as arthralgia (painful 
joints).  Significantly, the Court has held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

Because the claims folder contains no competent evidence of 
diagnosed arthritis associated with the veteran's 
service-connected PTSD, the preponderance of the evidence is 
clearly against his claim for service connection for 
arthritis.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the December 2001 rating action, the 
Montgomery RO granted service connection for PTSD (30%, 
effective from September 11, 2000).  During the current 
appeal, and specifically by an October 2004 rating action, 
the Montgomery RO granted an increased evaluation of 
50 percent, effective from August 10, 2004, for the 
service-connected PTSD.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 71 to 80 
means that, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and that 
there is no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A GAF score of 61 to 70 is 
reflective of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 41 to 50 is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of  31 to 40 is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 30 percent rating between September 11, 2000 and 
August 9, 2004 and 70 percent evaluation since August 10, 
2004.  The veteran's assertions regarding his 
service-connected psychiatric pathology involve matters 
capable of lay observation, and are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Such descriptions must, however, be considered in conjunction 
with the clinical evidence of record and the pertinent rating 
criteria.  

1.  September 11, 2000 To August 9, 2004

According to reports of psychiatric evaluation and treatment 
sessions completed between September 11, 2000 and August 9, 
2004, the veteran's service-connected PTSD was manifested by 
mild anxiety and a depressed mood but also by appropriate 
grooming and attire, cooperation, normal speech (with regular 
rate and rhythm), fair memory, orientation times three, fair 
judgment and insight, as well as no auditory or visual 
hallucinations, illusions, suicidal or homicidal ideations, 
delusions, compulsions, loosening of associations, flight of 
ideas, dementia, circumstantiality, or thought blocking.  

The VA examiner who conducted a VA PTSD examination in 
November 2001 assigned a GAF score of 60; a treating VA 
physician assigned a GAF score of 55 at January, May, and 
August 2003 outpatient treatment sessions; and a physician's 
assistant assigned a GAF score of 55 at a March 2004 VA 
outpatient treatment session.  These numbers are reflective 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  Also, 
in June 2004, a GAF score of 50, which is reflective of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job), was assigned.  Id.  

Significantly, however, these GAF scores are not supported by 
appropriate symptomatology on mental status evaluations.  
Specifically, no more than mild anxiety and a depressed mood 
were exhibited by the veteran at those evaluations.  Although 
the veteran exhibited avoidance behavior and appeared to be 
socially withdrawn at the June 2004 VA outpatient treatment 
session, he felt that he was "doing better since he [had] 
started . . . treatment."  

Furthermore, other medical professionals who examined the 
veteran between September 11, 2000 and August 9, 2004 
concluded that his psychiatric symptomatology was no more 
than mild in degree.  For instance, following a September 
2002 VA mental status evaluation which was essentially 
negative, the treating physician assigned a GAF score of 80.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994), which stipulates that a GAF score of 80 is 
reflective of transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  

Additionally, in April 2004, the veteran's PTSD was found to 
be stable.  In fact, records of group therapy in which the 
veteran regularly participated indicated that he was "doing 
well" with improvement of his psychiatric symptoms.  

At no time between September 11, 2000 and August 9, 2004 was 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work relationships shown.  Consequently, the next 
higher rating of 50 percent for the veteran's 
service-connected PTSD is not warranted for any time between 
September 11, 2000 and August 9, 2004.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  

2.  Since August 10, 2004

The veteran reports occasional homicidal and suicidal 
thoughts, nightmares, a loss of relationships with family 
members, and an inability to maintain employment.  See, e.g., 
T. at 7-11.  Reports of psychiatric evaluation and treatment 
sessions completed since August 10, 2004 have shown that the 
veteran's service-connected PTSD is manifested by anxiety, a 
somewhat depressed mood, a somewhat flat and blunted affect, 
sleep disturbances (with nightmares two to three times per 
week), little eye contact, easy irritability, and some social 
isolation.  Significantly, however, these multiple recent 
examinations have also demonstrated alertness, cooperation, 
orientation times three, appropriate dress and grooming, fair 
hygiene, normal speech, logical and goal-oriented thought 
association, and no auditory or visual hallucinations, 
suicidal or homicidal ideation or plan, or delusions.  

A VA physician who interviewed the veteran at an August 10th, 
2004 VA examination assigned a GAF score of 50, which is 
reflective of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  In addition, this examiner concluded that the 
veteran's symptoms are "chronic, persistent, frequent, and 
severe in nature with no real periods of remission" and that 
he (the veteran) "has difficulty in establishing and 
maintaining social relationships due to his service-connected 
post-traumatic stress disorder."  

Also, GAF scores of 31 and 35 were assigned at June and July 
2005 VA outpatient treatment sessions respectively.  These 
numbers are reflective of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  Subsequently, at January 2006 and February 2007 VA 
outpatient treatment sessions, medical personnel assigned GAF 
scores of 42 and 41, respectively.  These numbers are 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
However, other problems having an effect on his level of 
functioning included his alcohol and substance dependence.  
Also, an October 2006 treating medical professional described 
the veteran's impairment from his depressive illness as 
significant.  
Significantly, however, the veteran did not exhibit symptoms 
associated with PTSD that would warrant a higher rating.  
Specifically, while the veteran was anxiety and depressed and 
had a blunted affect at those evaluations, he was also alert, 
cooperative, oriented, appropriately dressed and groomed with 
fair hygiene; had good eye contact, normal speech, and 
logical and goal-oriented thought association; and exhibited 
no delusions, auditory or visual hallucinations, or suicidal 
or homicidal ideation or plan.  

Additionally, on multiple occasions since August 10, 2004, 
the veteran's PTSD has been found to be stable, and he 
continues to participate regularly in individual and group 
therapy.  For instance, following an interview with the 
veteran in October 2006, a VA examiner concluded that the 
veteran's symptoms were only mild in degree and did not 
preclude employment or activities of daily living.  While the 
veteran had reported being "a little bit depressed" and 
somewhat socially isolated and experiencing nightmares, the 
mental status evaluation was essentially negative.  Most 
recently, in May 2007, another VA examiner concluded that the 
veteran's PTSD symptoms are no more than moderate in degree.  
The examiner found no impairment in thought processing or 
communication or any evidence that the veteran's PTSD 
symptoms preclude employment or activities of daily living.  
In fact, the veteran reported "doing some work for another 
person" and denied gross impairment in social functioning.  
The VA examination reports reflect moderate symptomatology 
and have the benefit of a mental status interview, review of 
the claims folder, including the entire medical record, and 
are more complete evaluations of the effect of PTSD on the 
veteran's overall functioning than the outpatient treatment 
reports over the same period.  

Since August 10, 2004, PTSD has not been manifested by 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships been shown.  Consequently, 
the next higher rating of 70 percent for the veteran's 
service-connected PTSD is not warranted for any time since 
August 10, 2004.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

3.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, since September 2000, the veteran's 
service-connected PTSD has not required hospitalization or 
resulted in marked interference with employment.  Multiple 
psychiatric evaluations completed during the current appeal 
have not shown that his service-connected PTSD results in 
total social and industrial impairment.  In fact, the October 
2006 and May 2007 VA examiners specifically concluded that 
the veteran's PTSD symptoms do not preclude employment.  The 
veteran, who has participated in vocational rehabilitation 
counseling, reported at the May 2007 examination that he was 
"doing some work for another person."  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected PTSD has resulted in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected PTSD for any 
time during the current appeal.  
C.  Neurodermatitis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a June 2006 rating action, the RO, in 
pertinent part, granted service connection for 
neurodermatitis (30%, effective from August 2005).  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features [nose, chin, forehead, eye (including 
eyelids), ears (auricles), cheeks, lips] or with two or three 
characteristics of disfigurement warrants a 30% rating.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  The next 
higher evaluation of 50% requires evidence of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features [nose, chin, 
forehead, eye (including eyelids), ears (auricles), cheeks, 
lips] or with four or five characteristics of disfigurement.  
Id.  The highest rating allowable pursuant to this Code, 80%, 
requires evidence of visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eye (including eyelids), ears (auricles), cheeks, lips] or 
with six or more characteristics of disfigurement.  Id.  

The 8 characteristics of disfigurement include:  a scar 5 or 
more inches (13 or more centimeters (cm.)) in length, a scar 
at least 1/4 inch (.6 cm.) wide at its widest part, an elevated 
or depressed (on palpation) surface contour of scar, a scar 
adherent to underyling tissue, hypo- or hyperpigmented skin 
in an area exceeding 6 square inches (39 sq. cm.), abnormal 
skin texture (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding 6 square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.), and indurated and inflexible skin in an area exceeding 
6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Note 1 
following Diagnostic Code 7800 (2007).  

Also, scars (other than those on the head, face, or neck) 
that are deep (e.g., associated with underlying soft tissue 
damage) or cause limited motion in an area(s) exceeding 
72 square inches (465 square centimeters) result in a 
30 percent rating; and in an area(s) exceeding 144 square 
inches (929 square centimeters) result in a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 & Note 2 
(2007).  

Additionally, dermatitis, or eczema, involving 20% to 40% of 
the entire body or 20% to 40% of exposed areas affected or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more (but not constantly) during a 12-month period warrants a 
30% rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  
The next higher evaluation of 60% requires evidence that the 
dermatitis or eczema involves more than 40% or the entire 
body or more than 40% of exposed areas affected or requires 
constant, or near-constant, systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  Id.  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected 
neurodermatitis is more severe than that which is reflected 
by the currently assigned 30 percent rating for this 
disorder.  In particular, he describes outbreaks of blisters 
on the back of his arms as well as his head, neck, back, 
buttocks, and legs and explains that these blisters hurt, 
burst, and bleed.  According to the veteran's testimony, 
these outbreaks occur at least once a month and sometimes 
twice a month.  Treatment involves daily cream and topical 
ointment.  See, e.g., T. at 3-6, 20.  The veteran's 
assertions regarding his service-connected dermatological 
pathology involve matters capable of lay observation, and are 
deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Such descriptions must, however, be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.  

According to medical evidence of record, since August 2005, 
the veteran has undergone periodic treatment for, and 
evaluation of, his service-connected neurodermatitis.  These 
reports illustrate dermatological eruptions variously 
described as hyperpigmented macules and papules, nodular 
neurodermatitis, fibrosed subcutaneous nodules, and 
lichenified papules on the veteran's scalp, trunk (front and 
back), buttocks, legs, and arms.  Although the eruptions on 
the veteran's scalp were open and crusted, multiple physical 
examinations demonstrated no acne, chloracne, or scarring.  

June 2006 and December 2006 VA examiners explained that, 
although the veteran had previously taken oral tetracycline 
followed by oral doxycycline for one month (in December 
2005), his current treatment includes oral antibiotics as 
necessary for infection (including Bactroban for open 
lesions) and topical triamcinolone ointment once or twice a 
day for itching.  These examiners also concluded that the 
veteran's neurodermatitis involves a total body surface area 
no more than 40% and an exposed body surface area no worse 
than 3%.  

Significantly, while the eruptions on the veteran's scalp 
have been found to be open and crusted, the multiple physical 
examinations that he has undergone since August 2005 have not 
reflected visible or palpable tissue loss, gross distortion 
or asymmetry of two features or paired sets of features, or 
four or five characteristics of disfigurement.  Consequently, 
the next higher rating of 50%, based upon impairment 
resulting from disfigurement of the head, face, or neck, is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 and 
Note 1 following Diagnostic Code 7800 (2007).  

Furthermore, the veteran has been found not to have scarring 
as a result of his service-connected neurodermatitis.  Thus, 
the next higher rating of 40%, based upon impairment 
resulting from scars (other than those on the head, face, or 
neck) that are deep (e.g., associated with underlying soft 
tissue damage) or cause limited motion in an area(s) 
144 square inches (929 square centimeters), is not warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7801 & Note 2 (2007).  

Additionally, the veteran's service-connected neurodermatitis 
involves a total body surface area no more than 40% and an 
exposed body surface area no worse than 3% and does not 
require constant, or near-constant, systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 
12-month period.  Thus, the next higher rating of 60%, based 
upon impairment resulting from the dermatitis is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 & Note 2 
(2007).  

The Board has considered the veteran's assertions that his 
service-connected neurodermatitis has increased in severity.  
Upon a complete and thorough review of the record, however, 
the Board has found that the multiple physical examinations 
that the veteran has undergone since August 2005 (as well as 
the unretouched color photographs that he recently submitted) 
do not provide evidence of dermatological pathology of such 
severity as to support an increased evaluation for the 
service-connected neurodermatitis at any time during the 
current appeal.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, & 7806, and Notes 1 & 3 following Diagnostic 
Code 7800 & Note 2 following Diagnostic Code 7801 (2007).  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, at no time during the current appeal has the 
veteran's service-connected neurodermatitis required 
hospitalization or resulted in marked interference with 
employment.  

In this regard, the Board acknowledges that the veteran has 
asserted that, because heat aggravates his service-connected 
neurodermatitis, he can no longer work in the fast food 
industry.  Importantly, however, the record does not show 
that this disorder prevents the veteran from working in other 
fields for which he is qualified.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
veteran has not shown in this case is that his 
service-connected neurodermatitis has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected neurodermatitis 
for any time during the current appeal.  

D.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule For Rating 
Disabilities provides an evaluation of less than 100%, it 
must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).  

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60% or higher or 
two or more service-connected disabilities, with one 
disability rated at 40% or higher and with a combined rating 
at 70% or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the scheduler criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. §§ 3.321, 4.16(b).  

In the present case, the veteran has the following 
service-connected disabilities:  PTSD (50%), neurodermatitis 
(30%), hepatitis B (10%), and residuals of a laceration of 
the left palm (0%).  He has a combined service-connected 
disability rating of 70%.  As the veteran has one 
service-connected disability rated at 40% or higher (e.g., 
his PTSD, which is evaluated as 50% disabling) and has a 
combined rating of at least 70% (which, here, is also 70%), 
the question that must then be determined is whether solely 
his service-connected disabilities have rendered him 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (in which the Court held that a determination must be 
made as to whether there are circumstances in a veteran's 
case, apart from any nonservice-connected condition and 
advancing age, which would justify a total rating based on 
individual unemployability due solely to service-connected 
disability(ies)).  

Specifically, for the veteran to prevail in his claim for 
TDIU benefits, it is necessary that the record reflect some 
factor which takes his case outside the norm of other such 
veterans.  38 C.F.R. §§ 4.1, 4.15 (2007).  The sole fact that 
the veteran is unemployed or has difficulty obtaining 
employment is not enough.  The assignment of a rating 
evaluation is itself recognition of industrial impairment.  
Therefore, the question now presented is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, supra.  

At the recent personal hearing, the veteran testified that 
his multiple service-connected disabilities render him 
unemployable, particularly in light of his level of education 
(which includes a two-year college associate degree in 
business) and his work experience (which involves laundry and 
dry cleaning management in a hotel business).  T. at 15-19.  
See also VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability, which was received at 
the RO in July 2006.  According to the veteran's testimony, 
his PTSD and skin disorder are his service-connected 
disabilities which affect him the most.  T. at 19.  
Specifically, he testified that, as a result of his 
service-connected PTSD which renders him unable to work with 
others, he has lost several jobs.  T. at 7, 10-11.  

On review of all of the evidence of record, the Board finds 
that the veteran is not entitled to a TDIU.  As the Board has 
discussed in this decision, the veteran has undergone 
numerous evaluations of his PTSD during the current appeal, 
and none of these examiners have determined that this 
service-connected disability results in total social and 
industrial impairment.  In fact, the October 2006 and May 
2007 VA examiners specifically concluded that the veteran's 
PTSD symptoms do not preclude employment.  Further, at the 
recent personal hearing, the veteran explained that he has 
completed rehabilitation training through VA and that he 
currently works as a housekeeper (cleaning floors).  The 
veteran maintains that such employment involves a protected 
environment.  See T. at 15-16, 21.  However, he works at this 
job 40 hours per week and earns $9.27 an hour, which 
calculates to more than $18,000 a year.  

The Board has also considered the veteran's assertion that, 
because heat aggravates his service-connected 
neurodermatitis, he can no longer work in the fast food 
industry.  However, the claims folder contains no competent 
medical evidence demonstrating that this disorder prevents 
him from being employed in the housekeeping field for which 
he has been trained (whether in an actual cleaning job or the 
business/management aspect of this field).  Of significant 
importance is the fact that the most recent VA dermatological 
examination that the veteran underwent during the current 
appeal determined that the veteran's neurodermatitis covers 
no more than 40% of his entire body and that the several 
physical examinations conducted at various outpatient 
treatment sessions since then have been negative.  

The veteran does not contend, nor does the record show, that 
either his service-connected hepatitis B (10%) or his 
service-connected residuals of a laceration of the left palm 
(0%) materially affect his employability.  

While the veteran does exhibit some employment impairment due 
to his service-connected disabilities (including in 
particular his PTSD), the Board finds that the level of 
impairment to his employment is adequately reflected in the 
disability evaluations that he currently receives for his 
service-connected disabilities.  Based on the foregoing 
evidence, the Board finds that a TDIU under the provisions of 
38 C.F.R. § 4.16(a) is not warranted.  Specifically, the 
record does not demonstrate that the veteran's 
service-connected disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is not applicable.  38 C.F.R. § 4.3 (2007).  


ORDER

Service connection for arthritis, asserted to be secondary to 
the service-connected PTSD, is denied.  

An initial disability rating greater than 30% from 
September 11, 2000 to August 9, 2004 for PTSD is denied.  

An initial disability rating greater than 50% since 
August 10, 2004 for PTSD is denied.  

An initial disability rating greater than 30% for 
neurodermatitis is denied.  

A TDIU is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


